DETAILED ACTION
This action is in response to the amendment filed 3/15/2021.
Claims 82-84 are currently pending.
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 

Applicant first argues on pages 5-7, with regard to claims 82 and 83, that as Chuah teaches of an IM interface, this is clearly not “a plurality of selectable user images based on relationship information associated with the user account”.
The examiner respectfully disagrees.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated in the Non-Final Rejection filed 9/15/2020, and again below, Crull teaches “displaying, in a second portion of the user interface, a plurality of selectable user images” as shown by the user indicators in Fig. 5 of Crull, reproduced by applicant.  Crull further teaches in paragraph [0043], the user indicator may indicate which users are logged on and observing the same media stream.  However, as restated below, a plurality of selectable user images based on relationship information associated with the user account” (emphasis added).  In a similar field of endeavor, Chuah teaches in paragraph [0012], the described service allows a user to visualize which of the user’s friends are watching a same event.  Therefore, upon the modification of Crull in view of Chuah, one of ordinary skill would have arrived at the user indicators which are observing the same media stream being presented to a primary user of Crull, where the users are also friends of the primary user as in Chuah.

Applicant next argues on pages 9 and 10, with regard to claim 84 that Fischer does not teach “includes a user image corresponding to the user account and an indication that the generated music station of the one or more music items has been played back by the user account associated with the media service”.  Applicant further argues that Fischer makes no mention that the “friends’ recent songs” portion along with the profile images of the “my friends” section in Fig. 14 of Fischer is “presented on the media player being presented by the plurality of user accounts that are connected to the user account,” as recited.
The examiner again respectfully disagrees.
	As applicant describes, Fischer teaches of an indication of music items which have been played back by users in the “music radar” of Figs. 4 and 12 and displaying user images associated with accounts as seen in Figs. 7, “my friends”.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have associated the user images and recently played music of Fischer.  One of ordinary 
Regarding applicant’s arguments directed to “presented on the media player being presented by the plurality of user accounts that are connected to the user account”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Volk shows in Fig. 4g a media player which shows multiple sections for providing music selection based on possible other user interactions, such as, for example, “top 10” and “chat”.  This is seen as motivation to have placed the other user interaction entries of Fischer in this section, thus placing the entries being presented “on the media player”.







Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 82 and 83 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crull et al. (US 2007/0169165), hereinafter Crull, in view of Fischer et al. (US 2007/0282987), hereinafter Fischer, in view of Chuah et al. (US 2006/0015923), hereinafter Chuah.

As per claim 82, Crull teaches the following:
a method for facilitating connectivity between users, the method comprising: 
	displaying, in a first portion of a user interface, a media player that receives a media stream of a plurality of media streams.  See Fig. 5 and corresponding paragraph [0042], interactive media player, 
wherein each of the plurality of media streams is selected based on music preferences associated with a user account and wherein each of the plurality of media streams is received from one or more media servers.  See paragraph [0008], more than one channel, and Fig. 2, streaming or archived media server; 
displaying, in a second portion of the user interface, a plurality of selectable user images based on relationship information associated with the user account, wherein each of the plurality of selectable user images represents another user account that is connected to the user account.  As Crull shows in Fig. 5, and corresponding paragraph [0043], a portion of the interface may display user indicators including pictures, avatars, names, or other displays of user identity.  Crull states in paragraph [0044], users may be “friends”; 
receiving media consumption information corresponding to a plurality of user accounts from the one or more media servers.  Crull further teaches in paragraph [0043], the user indicator may indicate which users are logged on and observing the same media stream; 
in response to receiving the media consumption information from the one or more media servers, determining whether the media consumption information corresponds to at least one of the plurality of selectable user images currently being displayed in the second portion of the user interface.  Crull further teaches in paragraph [0043], the user indicator may indicate which users are logged on and observing the same media stream.
However, Crull does not explicitly teach of updating the user images with consumption information.  Fischer teaches the following:
in response to determining that at least the portion of the media consumption information corresponds to at least one of the plurality of selectable user images currently being displayed in the second portion of the user interface, automatically updating, without receiving input from a user of the user account, the plurality of selectable user images being displayed in the second portion of the user interface with the portion of the media consumption information.  As may be seen in Fischer’s Fig. 4, 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the user images of Crull with the currently listening to feature of Fischer.  One of ordinary skill would have been motivated to have made such modification because it would benefit a user of Crull in identifying music which may be of interest to the user through relation.  Furthermore, Crull teaches in paragraph [0043], that the user indicator may indicate which users are logged on and observing the same media stream, leaving open the interpretation that related users may not be observing the same media stream.
Furthermore, Crull does not explicitly teach that the selectable user images of the second portion are displayed based on relationship information.  Chuah teaches the following:
displaying, in a second portion of the user interface, a plurality of selectable user images based on relationship information associated with the user account.  As Chuah teaches in paragraph [0012], the described service allows a user to visualize which of the user’s friends are watching a same event.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the user images of Crull to be the friends of Chuah.  One of ordinary skill would have been motivated to have made such modification because Crull suggests the use of “friends” in paragraph [0044] and such a modification would benefit a user in filtering possible contacts to only individuals to which the user is associated.

As per claim 83, Crull teaches the following:
a method for facilitating connectivity between users, the method comprising: 
displaying, in a first portion of a user interface, a media player that receives a media stream of a plurality of media streams, wherein each of the plurality of media streams is selected based on music preferences associated with a user account and wherein each of the plurality of media streams is received from one or more media servers.  See Fig. 5 and corresponding paragraph [0042], interactive media player.  See paragraph [0008], more than one channel, and Fig. 2, streaming or archived media server; 
displaying, in a second portion of the user interface, a plurality of selectable user images based on relationship information associated with the user account, wherein each of the plurality of selectable user images represents a member account that is registered with a media service that provides the media player and that is connected to the user account via a social network.  As Crull shows in Fig. 5, and corresponding paragraph [0043], a portion of the interface may display user indicators including pictures, avatars, names, or other displays of user identity.  Crull states in paragraph [0044], users may be “friends”; 
receiving media consumption information corresponding to a plurality of user accounts from the one or more media servers.  Crull further teaches in paragraph [0043], the user indicator may indicate which users are logged on and observing the same media stream; 
in response to receiving the media consumption information from the one or more media servers, determining whether the media consumption information corresponds to at least one of the plurality of selectable user images currently being displayed in the second portion of the user interface.  Crull further teaches in paragraph [0043], the user indicator may indicate which users are logged on and observing the same media stream.
However, Crull does not explicitly teach of updating the user images with consumption information.  Fischer teaches the following:
in response to determining that at least the portion of the media consumption information corresponds to at least one of the plurality of selectable user images currently being displayed in the second portion of the user interface, automatically updating, without receiving input from a user of the user account, the plurality of selectable user images being displayed in the second portion of the user interface with the portion of the media consumption information.  As may be seen in Fischer’s Fig. 4, in the “Music Radar” section, selectable user images are updated with music that the corresponding user is currently listening to.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the user images of Crull with the currently listening to feature of Fischer.  One of ordinary skill would have been motivated to have made such modification because it would benefit a user of Crull in identifying music which may be of interest to the user through relation.  Furthermore, Crull teaches in paragraph [0043], that the user indicator may indicate which users are logged on and 
Furthermore, Crull does not explicitly teach that the selectable user images of the second portion are displayed based on relationship information.  Chuah teaches the following:
displaying, in a second portion of the user interface, a plurality of selectable user images based on relationship information associated with the user account.  As Chuah teaches in paragraph [0012], the described service allows a user to visualize which of the user’s friends are watching a same event.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the user images of Crull to be the friends of Chuah.  One of ordinary skill would have been motivated to have made such modification because Crull suggests the use of “friends” in paragraph [0044] and such a modification would benefit a user in filtering possible contacts to only individuals to which the user is associated.
 
Claim 84 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Volk et al. (US 2004/0019497), hereinafter Volk, in view of Fischer.

As per claim 84, Volk teaches the following:
a method for facilitating connectivity between users, the method comprising: 
receive, using a hardware processor, a music search query that includes a music preference from a user account associated with a media service.  As Volk shows in Fig. 4a, 430, a user may enter a query based on music genre;
 generating, using the hardware processor, a music station that, upon selection, plays back one or more music items.  As Volk shows in Fig. 4b, various music stations are presented for selection and play back by the user.  Further see Fig. 5 and paragraph [0079] for generating playlists;  3PATENTS Application No. 15/149,614Attorney Docket No. 0411030.121-US5 
receiving, using the hardware processor, a user selection to play back the generated music station; causing, using the hardware processor, a media player to be presented that begins playing back the one or more music items of the generated music station.  As Volk shows in Fig. 4g, 500, a media player is presented for playback of the selected music station. 
However, Volk does not explicitly teach of generating interaction entries and presenting them to related user accounts.  Fischer teaches the following:
in response to playing back the one or more music items of the generated music station, generating, using the hardware processor, an interaction entry that includes a user image corresponding to the user account and an indication that the generated music station of the one or more music items has been played back by the user account associated with the media service.  As Fischer shows in Fig. 14, a “my friends” section clearly shows that profile pictures may be associated with users when presented to other users.  Fischer further shows a “friends’ recent songs” section which depicts interaction entries of friends.  Fischer discusses the gathering of such recently played songs in paragraph [0086], and corresponding Fig. 12.  Therefore, upon a first user 
determining relationship information associated with the user account, wherein the relationship information indicates a plurality of user accounts that are connected to the user account.  As Fischer shows in Fig. 7, a friend list shows a plurality of user accounts connected to the user account; and 
causing, using the hardware processor, the generated interaction entry to be presented on the media player being presented by the plurality of user accounts that are connected to the user account.  As Fischer shows in both Fig. 4 and 14, other user interactions are presented to a viewing user, such as “friends’ recent songs”.  Therefore, an interaction entry of a first user would be presented on the media player of a second user, whom the first user is friends with.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the media player of Volk with the associated user interactions of Fischer.  One of ordinary skill would have been motivated to have made such modification because as Fischer teaches in paragraph [0091], such media interaction reporting may benefit the user in locating other users who have similar interests.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175



					/WILLIAM L BASHORE/                                                     Supervisory Patent Examiner, Art Unit 2175